DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-130 are currently pending in the application.
The table below shows the relationships between the claimsets. The independent claims are apparatus claims 1, 34 and 68, and method claims 82 and 115.
Independent apparatus claim 34 is essentially the same as independent claim 1 but without the (c.) limitation of the power shaft, which is instead claimed in dependent claim 35.
Independent apparatus claim 68 is essentially the same as independent claim 1 but without the (c.) limitation of the power shaft and also without the limitation of combustion of fuel.
Independent method claim 82 is essentially the same subject matter of apparatus claim 1 claimed in method form.
Independent method claim 115 is essentially the same subject matter of apparatus claim 68 claimed in method form with the addition of an exhaust system.
Dependent claims 2-33 are repeated in the subsequent claimsets. Essentially no new subject matter is claimed after claim 33. The following table shows the relationship between dependent claims in each claimset where each row claims essentially the same subject matter. While the subject matter of the claims in each row shown below are essentially the same, the dependencies of the claims and intermediate claims varies on occasion. This table is included only for convenience.
Claim 1
Claim 34+35
Claim 68
Claim 82
Claim 115
2
36
69
83
116
3
37
70
84
117
4
38
71
85
118
5
39
72
86
119
6
40
73
87
120
7
41
74
88
121

42
75
89
122
9
43
76
90
123
10
44

91

11
45

92

12
46

93

13
47

94

14
48

95

15
49

96

16
50
77
97
124
17
51

98
125
18
52

99
126
19
53

100

20
54

101

21
55

102

22
56

103

23
57

104

24
58
78
105
127
25
59
79
106
128
26
60

107

27
61
80
108
129
28
62
81
109
130
29
63

110

30
64

111

31
65

112

32
66

113

33
67

114



Summary of Office Action
The table below summarizes the contents of the Office Action for each claim.
Claim
Obj.
112(a)
112(b)
DP
102
103
No Art Rej.
1

Y


Y
CHASIN
MATTSON
MACOMBER


2
Y


Y
CHASIN


3
Y


Y

CHASIN

4
Y


Y
MATTSON


5
Y



MATTSON


6
Y


Y
MATTSON


7
Y
Y




Y
8
Y


Y
MATTSON


9
Y

Y
Y
CHASIN


10
Y


Y
CHASIN


11
Y



CHASIN


12
Y


Y
CHASIN


13
Y



CHASIN


14
Y



CHASIN


15
Y

Y

CHASIN


16
Y


Y

MACOMBER
RIOUX

17
Y


Y

MACOMBER
RIOUX


Y


Y

MACOMBER
RIOUX

19
Y


Y


Y
20
Y





Y
21
Y





Y
22
Y





Y
23
Y


Y

MACOMBER
RIOUX
COLEMAN

24
Y



CHASIN


25
Y



CHASIN


26
Y





Y
27
Y





Y
28
Y





Y
29
Y

Y



Y
30
Y





Y
31
Y



CHASIN


32
Y



CHASIN


33
Y



CHASIN


34



Y
CHASIN
MATTSON
MACOMBER


35
Y


Y
CHASIN


36
Y


Y
CHASIN


37
Y


Y

CHASIN

38
Y


Y
MATTSON


39
Y



MATTSON


40
Y



MATTSON


41
Y
Y




Y
42
Y



MATTSON


43
Y

Y
Y
CHASIN


44
Y


Y
CHASIN


45
Y



CHASIN


46
Y


Y
CHASIN


47
Y



CHASIN


48
Y



CHASIN


49
Y



CHASIN


50
Y


Y

MACOMBER
RIOUX

51
Y


Y

MACOMBER
RIOUX

52
Y


Y

MACOMBER
RIOUX

53
Y


Y


Y
54
Y





Y
55
Y





Y
56
Y





Y
57
Y


Y

MACOMBER
RIOUX
COLEMAN

58
Y



CHASIN


59
Y



CHASIN


60
Y

Y



Y
61
Y





Y

Y





Y
63
Y

Y



Y
64
Y





Y
65
Y

Y

CHASIN


66
Y



CHASIN


67
Y



CHASIN


68



Y
CHASIN
MATTSON


69
Y


Y
CHASIN


70
Y


Y

CHASIN

71
Y


Y
MATTSON


72
Y



MATTSON


73
Y



MATTSON


74
Y
Y




Y
75
Y



MATTSON


76
Y

Y
Y
CHASIN


77
Y



MATTSON


78
Y



CHASIN


79
Y



CHASIN


80
Y

Y

CHASIN


81


Y



Y
82
Y



CHASIN
MATTSON
MACOMBER


83




CHASIN


84





CHASIN

85




MATTSON


86




MATTSON


87




MATTSON


88

Y




Y
89




MATTSON


90
Y

Y

CHASIN


91




CHASIN


92




CHASIN


93




CHASIN


94




CHASIN


95


Y

CHASIN


96
Y

Y

CHASIN


97
Y




MACOMBER
RIOUX

98





MACOMBER
RIOUX

99





MACOMBER
RIOUX

100






Y
101
Y





Y
102






Y
103
Y





Y
104





MACOMBER
RIOUX
COLEMAN

105


Y

CHASIN


106
Y



CHASIN


107






Y







Y
109






Y
110


Y



Y
111






Y
112




CHASIN


113
Y



CHASIN


114
Y



CHASIN


115




CHASIN
MATTSON


116




CHASIN


117





CHASIN

118




MATTSON


119




MATTSON


120




MATTSON


121

Y




Y
122




MATTSON


123
Y

Y

CHASIN


124


Y

MATTSON


125




MATTSON


126




MATTSON


127


Y

CHASIN


128
Y



CHASIN


129




CHASIN


130





CHASIN
WANG



Information Disclosure Statement
The absence of an Information Disclosure Statement in the application file wrapper has been noted by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “111” has been used to designate both a piston rod (e.g. Fig. 2) and a piston head (e.g. Fig. 6)  
reference character “112” has been used to designate both a piston head (e.g. Fig. 2) and a piston rod (e.g. Fig. 6)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 (i.a. Fig. 3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston rod fixedly attached to said piston rotor of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
At 0052 line 13 “cylinder 112a” should read --cylinder 121a--.
At 0058 line 10 “adjustable gap 128” should read --adjustable gap 127a--.
At 0060 line 7 “gap 126a” should read --gap 127a--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission system” in claims 1 and 35.
“a throttle mechanism” in claims 16 and 50.
“an exhaust valve timing mechanism” in claims 24 and 58.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the respective structures:
A vehicle transmission (0051 line 7).
Throttle ring 127 (0058 line 8).
The cam system including drum 140 (0056 lines 6-10).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-33, 35-67, 69-80, 82, 90, 96-97, 101, 103, 106, 113-114, 123, 128 are objected to because of the following informalities:  
At claim 1 lines 6-7, claim 35 line 2 and claim 82 line 10 “cylinder rotor” should read --the cylinder rotor--.
At claims 2-33 and 35-67 line 1 “The engine” should read --The rotary engine--.
At claims 9, 43, 76, 90 and 123 lines 3 and 4 “each piston” should read --each of the pistons--.
At claims 9, 43, 76, 90 and 123 line 6 “corresponding cylinder” should read --the corresponding cylinder--.
At claim 14 line 1 and claim 48 line 1 “said engine” should read --said rotary engine--.
At claims 15, 49 and 96 line 2 “cylinder rotor” should read --the cylinder rotor--.
At claim 20 line 1, claim 54 line 1 and claim 101 line 2 “throttle ring” should read -- a throttle ring--.
At claims 20, 54 and 101 line 4 “the amount of allowed to flow” should read either --the amount allowed to flow-- or --the amount of allowed flow--.
At claims 22, 56 and 103 “the tube” should read --the tube.--.
At claims 25, 59, 106 and 128 line 2 “said cylinder an exhaust” should read --said cylinder and an exhaust--.
At claims 32, 65 and 113 line 1 “indirect” should read --in direct--.
At claims 33, 67 and 114 line 3 “exhaust stroke” should read --an exhaust stroke--.
At claim 35 line 3 “system,” should read --system.--.
At claims 69-80 “The apparatus” should read --The mechanical apparatus--.
At claim 97 line 1 “cylinder rotor” should read --the cylinder rotor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 41, 74, 88 and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims rejected under this heading recite the limitation “wherein said piston rod is fixedly attached to said piston rotor.” The best mode disclosed in the drawings contains a piston rod having two rotational degrees of freedom, one at the piston end and the other at the piston-rotor end. The engine of the best mode would be inoperable if the degree of freedom at the piston rotor were removed and replaced by a fixed end as the piston rods in the drawings makes different angles with the piston rotor at TDC than BDC (Fig. 2). It is unclear what, if any, geometrical proportion of engine components would provide for an operable engine with only one rotational degree of freedom on the piston rod, thereby raising concern whether Applicant had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15, 29-30, 43-49, 60-67, 76, 80-81, 90-96, 105-114 and 123-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claims 9, 43, 76, 90 and 123 recite the limitation “the angle of the relative angle” in line 1. There is insufficient antecedent basis for the limitation of the claim. For examination purposes the limitation will be considered as --the oblique angle--.
Claims 9, 43, 76, 90 and 123 recite the limitation “the piston head” in lines 3-4. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a piston head--.
Claim 15 recites the limitation “each stroke of said combustion cycle” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 14 instead of upon claim 13 as recited.
Claim 29 recites the limitation “said exhaust pipe” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation the claim will be considered as dependent upon claim 28 instead of upon claim 27 as recited.
Claim 60 recites the limitation “said power shaft” in line 1. There is insufficient antecedent basis for the limitation in the claim. The power shaft is introduced in claim 35 in this claimset and claim 60 does not depend upon claim 35. For examination purposes the limitation will be considered as --a power shaft--.
Claim 63 recites the limitation “said exhaust pipe” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 62 instead of claim 61 as recited.
Claim 65 recites the limitation “said power shaft” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a power shaft--.
Claim 80 recites the limitation “said exhaust conduits” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 79 rather than claim 78 as recited.
Claim 81 recites the limitation “The apparatus of Claim 61” in line 1. There is insufficient antecedent basis for the limitation in the claim because claim 61 recites an engine. For examination purposes the limitation will be considered as --The mechanical apparatus of Claim 80--.
Claim 95 recites the limitation “wherein said engine” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --wherein the piston rotor and the cylinder rotor are incorporated into an engine, wherein said engine--.
Claim 96 recites the limitation “each stroke of said combustion cycle” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 95 rather than claim 94 as recited.
Claim 105 recites the limitation “wherein said engine” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --wherein the piston rotor and the cylinder rotor are incorporated into an engine, wherein said engine--.
Claim 110 recites the limitation “said exhaust pipe” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 109 rather than claim 108 as recited.
Claim 124 recites the limitation “said paired pistons and rotors” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --said paired pistons and cylinders--.
Claim 127 recites the limitation “said paired pistons and rotors” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --said paired pistons and cylinders--.
Claim 127 recites the limitation --an exhaust system-- in line 2. It is unclear whether this is the same as or different than the exhaust system introduced at claim 115 line 9. For examination purposes the limitation in claim 127 will be considered as --the exhaust system--.
Claims 10-15, 30, 44-49, 61-64, 66-67, 81, 91-96, 106-114, 125-126 and 128-130 are rejected for depending upon indefinite base claims.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 14 be found allowable, claim 48 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The claims have been carefully considered for statutory double patenting issues against the parent application, now issued as US 10,920,663 (the Patent), as the instant claims are nearly identical to the originally filed claims in the parent. Claim 1 in the Patent is essentially the same as claim 26 of the instant application, except the former fails to recite the exhaust valve timing mechanism as recited in intermediate claim 24 in the latter. No exhaust valve timing mechanism is recited in the Patent. Claim 13 in the Patent claims limitations (e.g. parallel in line 8) not recited in the claims of the instant application. Therefore, no statutory double patenting issue exists between the Patent and the instant application.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-10, 12, 34-38, 43-44, 46, 68-71, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,920,663. Although the claims at issue are not identical, they are not patentably distinct from each other. The table below maps the instant rejected claims (left column) to the claims in the Patent (right column) that render the former unpatentable.
Instant claims:
Patent claims:
1
1

2
3
2
4
3
6
4
8
5
9
6
10
7
12
8
34
1
35
1
36
2
37
2
38
3
43
6
44
7
46
8
68
1
69
2
70
2
71
3
76
6


Claims 16-19, 23, 50-53 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. 10,920,663 in view of RIOUX (US 7,315,779). 
Regarding claims 16 and 50, the Patent claims (claim 1) the respective engine of Claims 1 and 34.
The Patent further claims a fuel intake system comprising an intake manifold (claim 9).
The Patent does not claim a throttle mechanism but throttle mechanisms are routine in the art.
For example, RIOUX teaches a throttle mechanism in a fuel intake system which are mechanically connected to a driver operated throttle operator, generally in the form of a lever and is used by the driver to open and close the throttle to adjust the quantity of air going to the combustion chambers of the engine (col. 1 lines 26-33), such that in order to have the engine generate more power, the driver would use the throttle operator to cause the throttle to open further and in order to have the engine generate less power, the driver would use the throttle operator to cause the throttle valve to close (col. 1 lines 36-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a throttle mechanism as taught by RIOUX to the fuel intake system of the Patent 
Regarding claims 17 and 51, the Patent as modified teaches the respective engine of Claims 16 and 50.
The Patent further claims wherein said intake manifold includes a tube that is connected to said cylinder rotor and rotates with said cylinder rotor (claim 9; n.b. Applicant’s disclosure at 0013 describes the manifold as a tubular ring chamber, therefore tube and hollow ring may be considered synonyms in light of Applicant’s disclosure).
Regarding claims 18 and 52, the Patent as modified teaches the respective engine of Claims 17 and 51.
The Patent further claims wherein said tube has a substantially circular cross-section and has a ring shape that is concentric with the cylinder rotor and includes fuel delivery passages that are in fluid communication with each of said plurality of cylinders in said cylinder rotor (claim 10).
Regarding claims 19 and 53, the Patent as modified teaches the respective engine of Claims 18 and 52.
The Patent further claims wherein said tube includes a channel that runs the entire length of the tube on the side of the tube opposite from said cylinder rotor (claim 10).
Regarding claims 23 and 57, the Patent as modified teaches the respective engine of Claims 18 and 52.
The Patent further claims wherein each of said plurality of cylinders includes an intake valve in fluid communication with said tube, and is opened by the vacuum created by an intake stroke of a corresponding piston (claim 11).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-15, 24-25, 31-36, 43-49, 58-59, 65-69, 76, 78-80, 82-83, 90-96, 105-106, 112-116, 123 and 127-129 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHASIN (US 7,677,210).
Regarding claim 1, CHASIN discloses a rotary engine, comprising:
a. a piston rotor (14) having a plurality of pistons (54) thereon and positioned on a first rotational axis (212); 
b. a cylinder rotor (12) having a plurality of cylinders (46) thereon and positioned on a second rotational axis (42); and 
c. a power shaft (210) for transmitting rotational motion from one of the piston rotor and cylinder rotor (optional limitation) to a transmission system for providing mechanical power to another system, 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (i.a. Fig. 1, col. 4 lines 32-34).
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the power 
Regarding claim 34, CHASIN discloses the rotary engine, comprising: 
a. a piston rotor (14) having a plurality of pistons (54) thereon and positioned on a first rotational axis (212); and 
b. a cylinder rotor (12) having a plurality of cylinders (46) thereon and positioned on a second rotational axis (42), 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (i.a. Fig. 1, col. 4 lines 32-34).
Regarding claim 68, CHASIN discloses the mechanical apparatus, comprising: 
a. a piston rotor (14) having a plurality of pistons (54) thereon and positioned on a first rotational axis (212); and 
b. a cylinder rotor (12) having a plurality of cylinders (46) thereon and positioned on a second rotational axis (42), 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders (Fig. 1).
Regarding claim 82, CHASIN discloses a method of generating propulsive force, comprising:
a. positioning a plurality of pistons (54) connected to a piston rotor (14) positioned on a first rotational axis (212) in a plurality of cylinders (46) positioned on a cylinder rotor (12) positioned on a second rotational axis (42) to form a plurality of paired pistons and cylinders (Fig. 1), wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1); and 
b. combusting a fuel in said paired pistons and cylinders in a sequential pattern to drive rotation of said piston rotor and said cylinder rotor (i.a. Fig. 1, col. 4 lines 32-34), wherein said rotation of one of said piston rotor and said cylinder rotor drives rotation of a power shaft (210) for transmitting rotational motion from one of the piston rotor and cylinder rotor to a transmission system for providing mechanical power to another system (implied; inasmuch as Applicant’s disclosed invention).
Regarding claim 115, CHASIN discloses a method of fluid movement, comprising:
a. positioning a plurality of pistons (54) connected to a piston rotor (14) positioned on a first rotational axis (212) in a plurality of cylinders (46) positioned on a cylinder rotor (12) positioned on a second rotational axis (42) to form a plurality of paired pistons and cylinders (Fig. 1), wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1); and
b. moving a fluid through said paired pistons and cylinders in a sequential pattern, wherein said rotation of one of said piston rotor and said cylinder rotor results in movement of said fluid from said cylinders into an exhaust system (i.a. implied, Fig. 1)(i.a. exhaust manifold 30).
Regarding claims 2, 36, 69, 83, and 116, CHASIN discloses the engine of Claims 1 and 34, the apparatus of Claim 68, and the methods of claims 82 and 115, respectively.
CHASIN further discloses wherein the first (212) and second rotational axes (42) are positioned on a same plane (i.e. plane of sheet 1).
Regarding claims 9, 43, 76, 90 and 123, CHASIN discloses the engine of Claims 1 and 34, the apparatus of Claim 68, and the methods of Claims 82 and 115, respectively.
CHASIN further discloses wherein due to the oblique angle of the piston rotor and the cylinder rotor, synchronous rotation of the piston rotor and the cylinder rotor results in a reciprocating motion of each piston within the corresponding cylinder (implied i.a. Fig. 1), wherein the piston head of each piston penetrates furthest into the corresponding cylinder at a proximal point in its rotational path that is nearest to the cylinder rotor (Fig. 1; col. 14 line 14) and the piston is at its most retracted point in corresponding cylinder at a distal point in its rotational path that is furthest from the cylinder rotor (Fig. 1; col. 14 line 15).
Regarding claims 10, 44 and 91, CHASIN discloses the engine of Claims 9 and 43, and the method of Claim 90, respectively.
CHASIN further discloses wherein combustion occurs at or near said proximal point (col. 12 lines 1-5).
The above underlined limitation is functional language. In the instant case, CHASIN discloses the recited function.
Regarding claims 11, 45 and 92, CHASIN discloses the engine of Claims 9 and 43, and the method of Claim 90, respectively.
CHASIN further discloses wherein said piston head is at top dead center at said proximal point (Fig. 1, col. 14 line 14).
Regarding claims 12, 46 and 93, CHASIN discloses the engine of Claims 9 and 43, and the method of Claim 90, respectively.
CHASIN further discloses wherein intake occurs at or near said distal point (col. 11 lines 60-64).
The above underlined limitation is functional language. In the instant case, CHASIN discloses the recited function.
Regarding claims 13, 47 and 94, CHASIN discloses the engine of Claims 9 and 43, and the method of Claim 90, respectively.
CHASIN further discloses wherein said piston head is at bottom dead center at said distal point (Fig. 1; col. 14 line 15).
Regarding claims 14, 48 and 95, CHASIN discloses the engine of Claim 13 and the method of Claim 94, respectively.
CHASIN further discloses [wherein the piston rotor (14) and the cylinder rotor (12) are incorporated into an engine,] wherein said engine is a four-stroke engine (col. 4 lines 32) and the combustion cycle is completed in two full rotations of the piston rotor and the cylinder rotor (col. 4 lines 55-63).
Regarding claims 15, 49 and 96, CHASIN discloses the engine of Claims 13 and 48, and the method of Claim 95, respectively.
CHASIN further discloses wherein each stroke of said combustion cycle occurs over a 180° turn of the piston rotor and cylinder rotor (col. 4 lines 57-62).
Regarding claims 24, 58, 78, 105 and 127, CHASIN discloses the engine of Claims 1 and 34, the apparatus of Claim 68, and the methods of Claims 82 and 115, respectively.
CHASIN further discloses [wherein the engine further comprising an exhaust system/wherein the piston rotor (14) and the cylinder rotor (12) are incorporated into an engine/wherein said paired pistons 
Regarding claims 25, 59, 106 and 128, CHASIN discloses the engine of Claims 24 and 58, and the methods of Claims 105 and 127, respectively.
CHASIN further discloses wherein each of said plurality of cylinders (46) includes an exhaust valve (80; also, col. 6 lines 36-39) in fluid communication with said cylinder (Fig. 1) and an exhaust conduit (64), wherein said exhaust conduit is in fluid communication with said exhaust manifold (col. 12 lines 14-16).
Regarding claims 31, 65 and 112, CHASIN discloses the engine of Claims 25 and 59, and the method of claim 106, respectively.
CHASIN further discloses wherein said exhaust valve timing system (cam assembly 68) includes a cam drum (90) that rotates independently of said power shaft (210)( independent at least because it rotates slower than the power shaft, col. 7 lines 13-14).
Regarding claims 32, 66 and 113, CHASIN discloses the engine of Claims 31 and 65, and the method of claim 112, respectively.
CHASIN further discloses wherein the cam drum (90) is in direct mechanical communication with the cylinder rotor (12) via a gearing system (94,96; col. 6 lines 60-62) that rotates said cam drum at a pre-determined speed relative to said cylinder rotor (col. 7 lines 4-8 and 13-17).
Regarding claim 33, 67 and 114, CHASIN discloses the engine of Claims 32 and 66, and the method of claim 113.
CHASIN further discloses wherein said cam drum includes at least one cam (92) for actuating the exhaust valve (80) of each of said plurality of cylinders, wherein said at least one cam actuates said exhaust valve of each of said plurality of cylinders during exhaust stroke (col. 7 lines 17-19).
Regarding claim 35, CHASIN discloses the engine of Claim 34.
CHASIN further discloses the rotary engine, further comprising a power shaft (210) for transmitting rotational motion from one of the piston rotor and cylinder rotor (optional limitation) to a transmission system for providing mechanical power to another system.

Regarding claim 79, CHASIN discloses the apparatus of Claim 78.
CHASIN further discloses (Fig. 6) wherein each of said plurality of cylinders (46) includes an exhaust passage (surrounding seat of valve 80) in fluid communication with an exhaust conduit (64), wherein said exhaust conduit is in fluid communication with said exhaust manifold (col. 12 lines 14-16).
Regarding claim 80, CHASIN discloses the apparatus of Claim 79.
	CHASIN further discloses wherein said exhaust conduits (64) are connected to said cylinder rotor (12) and rotate with said cylinder rotor (implied, i.a. Fig. 1 and col. 5 lines 41-42).
Regarding claim 129, CHASIN discloses the method of Claim 128.
	CHASIN further discloses wherein said exhaust conduits (64) are connected to said cylinder rotor (12) and rotate with said cylinder rotor (implied, i.a. Fig. 1 and col. 5 lines 41-42).


Claims 1, 4-6, 8, 34, 38-40, 42, 68, 71-73, 75, 77, 82, 85-87, 89, 115, 118-120, 122, 124-126 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MATTSON (US 1,673,632).
Regarding claim 1, MATTSON discloses a rotary engine, comprising:
a. a piston rotor (10) having a plurality of pistons (28) thereon and positioned on a first rotational axis (Fig. 1); 
b. a cylinder rotor (12) having a plurality of cylinders (27) thereon and positioned on a second rotational axis (Fig. 1); and 
for transmitting rotational motion from one of the piston rotor and cylinder rotor (optional limitation) to a transmission system for providing mechanical power to another system, 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (Fig. 1) .
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the power shaft of MATTSON is capable of transmitting rotational motion to a transmission system for providing mechanical power to another system.
Regarding claim 34, MATTSON discloses a rotary engine, comprising:
a. a piston rotor (10)) having a plurality of pistons (28) thereon and positioned on a first rotational axis (Fig. 1); 
b. a cylinder rotor (12) having a plurality of cylinders (27) thereon and positioned on a second rotational axis (Fig. 1); and 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (Fig. 1) .
Regarding claim 68, MATTSON discloses a mechanical apparatus, comprising:
a. a piston rotor (10)) having a plurality of pistons (28) thereon and positioned on a first rotational axis (Fig. 1); 
b. a cylinder rotor (12) having a plurality of cylinders (27) thereon and positioned on a second rotational axis (Fig. 1); and 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1), and each of said plurality of pistons is nested in one of said plurality of cylinders (Fig. 1).
Regarding claim 82, MATTSON discloses a method of generating propulsive force, comprising:
a. positioning a plurality of pistons (28) connected to a piston rotor (10) positioned on a first rotational axis (Fig. 1) in a plurality of cylinders (27) positioned on a cylinder rotor (12) positioned on a second rotational axis (Fig. 1) to form a plurality of paired pistons and cylinders (Fig. 1), wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1); and 
b. combusting a fuel in said paired pistons and cylinders in a sequential pattern to drive rotation of said piston rotor and said cylinder rotor (implied), wherein said rotation of one of said piston rotor and said cylinder rotor drives rotation of a power shaft (13) for transmitting rotational motion from one of the piston rotor and cylinder rotor to a transmission system for providing mechanical power to another system (implied, inasmuch as Applicant’s disclosed invention).
Regarding claim 115, MATTSON discloses a method of fluid movement, comprising:
a. positioning a plurality of pistons (28) connected to a piston rotor (10) positioned on a first rotational axis (Fig. 1) in a plurality of cylinders (27) positioned on a cylinder rotor (12) positioned on a second rotational axis (Fig. 1) to form a plurality of paired pistons and cylinders (Fig. 1), wherein the first rotational axis and the second rotational axis are oblique relative to one another (Fig. 1); and
b. moving a fluid through said paired pistons and cylinders in a sequential pattern, wherein said rotation of one of said piston rotor and said cylinder rotor results in movement of said fluid from said cylinders into an exhaust system (i.a. implied)(i.a. exhaust duct 42).
Regarding claims 4, 38, 71, 85 and 118, MATTSON discloses the engine of Claims 1 and 34, the apparatus of Claim 68, and the methods of Claims 82 and 115, respectively.
MATTSON further discloses wherein said pistons (28) each include a piston head (28) connected to a piston rod (29) by a movable joint (30; pg. 1 col. 1 lines 52-54).
Regarding claims 5, 39, 72, 86 and 119, MATTSON discloses the engine of Claims 4 and 38, the apparatus of Claim 71, and the methods of Claims 85 and 118, respectively.
MATTSON further discloses wherein said movable joint is a ball joint (30; pg. 1 col. 1 lines 52-54).
Regarding claims 6, 40, 73, 87 and 120, MATTSON discloses the engine of Claims 4 and 38, the apparatus of Claim 71, and the methods of Claims 85 and 118, respectively.
MATTSON further discloses wherein said piston rod (29) is connected to said piston rotor (10) by a movable joint (31; pg. 1 col. 1 line 54 - col. 2 line 2).
Regarding claims 8, 42, 75, 89 and 122, MATTSON discloses the engine of Claims 4 and 42, the apparatus of claim 71, and the methods of Claims 85 and 118, respectively.
MATTSON further discloses wherein said piston rod (29) is substantially orthogonal to the surface of the piston rotor (see piston at TDC in Fig. 1).
Regarding claims 77 and 124, MATTSON discloses the mechanical apparatus of Claim 68 and the method of Claim 115.
MATTSON further discloses [wherein said paired pistons and rotors are incorporated into an apparatus that includes] a fluid intake system comprising an intake manifold (37, Fig. 1).
Regarding claim 125, MATTSON discloses the method of Claim 124.
MATTSON further discloses wherein said intake manifold includes a tube (outer wall of manifold 37, Fig. 1) that is connected to said cylinder rotor (12) and rotates with said cylinder rotor (n.b. intake duct is arranged within shaft 13, pg. 1 col. 2 lines 20-23).
Regarding claim 126, MATTSON discloses the method of Claim 125.
MATTSON further discloses wherein said tube has a substantially circular cross-section (Fig. 1) and has a ring shape that is concentric with the cylinder rotor (12) and includes fluid delivery passages (40) that are in fluid communication with each of said plurality of cylinders (27) in said cylinder rotor (Fig. 1).

Claims 1, 34 and 82 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MACOMBER (US 933,316).
Regarding claim 1, MACOMBER discloses (Fig. 8) a rotary engine, comprising:
a. a piston rotor (17) having a plurality of pistons (30) thereon and positioned on a first rotational axis (axis of 16); 

c. a power shaft (16) for transmitting rotational motion from one of the piston rotor and cylinder rotor to a transmission system for providing mechanical power to another system, 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (at least in configuration shown in Fig. 8), and each of said plurality of pistons is nested in one of said plurality of cylinders (Fig. 8) and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (i.a. pg. 2 lines 114-116).
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the power shaft and the cylinder rotor of MACOMBER are capable of transmitting rotational motion to a transmission system for providing mechanical power to another system.
Regarding claim 34, MACOMBER discloses (Fig. 8) a rotary engine, comprising:
a. a piston rotor (17) having a plurality of pistons (30) thereon and positioned on a first rotational axis (axis of 16); 
b. a cylinder rotor (24) having a plurality of cylinders (29) thereon and positioned on a second rotational axis (axis of 27); and 
wherein the first rotational axis and the second rotational axis are oblique relative to one another (at least in configuration shown in Fig. 8), and each of said plurality of pistons is nested in one of said plurality of cylinders (Fig. 8) and the rotation of said piston rotor and said cylinder rotor is driven by combustion of a fuel in said cylinders (i.a. pg. 2 lines 114-116).
Regarding claim 82, MACOMBER discloses a method of generating propulsive force, comprising:
a. positioning a plurality of pistons (30) connected to a piston rotor (17) positioned on a first rotational axis (axis of 16) in a plurality of cylinders (29) positioned on a cylinder rotor (24) positioned on a second rotational axis (axis of 27) to form a plurality of paired pistons and cylinders (Fig. 8), wherein the first rotational axis and the second rotational axis are oblique relative to one another (at least in configuration shown in Fig. 8); and 
b. combusting a fuel in said paired pistons and cylinders in a sequential pattern to drive rotation of said piston rotor and said cylinder rotor (i.a. pg. 2 lines 114-116), wherein said rotation of one of said piston rotor and said cylinder rotor drives rotation of a power shaft (16) for transmitting rotational motion from one of the piston rotor and cylinder rotor to a transmission system for providing mechanical power to another system (implied, inasmuch as Applicant’s disclosed invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 3, 37, 70, 84 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over CHASIN (US 7,677,210).
Regarding claims 3, 37, 70, 84 and 117, CHASIN discloses the rotary engine of Claims 1 and 34, the apparatus of Claim 68, and the methods of claims 82 and 115, respectively.
CHASIN further suggests wherein an angle between the first rotational axis (212) and the second rotational axis (42) is in a range of 120° to 160° (Fig. 1 depicts 135°), however drawings are not necessarily drawn to scale.
In the absence of any further guidance on an appropriate angle in CHASIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the angle shown in the drawings for the angle between the first and the second rotational axes to provide an operational engine.

Claims 16-18, 50-52 and 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over MACOMBER (US 933,316) in view of RIOUX (US 7,315,779).
Regarding claims 16, 50 and 97, MACOMBER discloses the engine of Claims 1 and 34, and the method of Claim 82.
MACOMBER further discloses a fuel intake system comprising an intake manifold (35) and, wherein said intake manifold includes a tube (27) that is connected to said cylinder rotor (Fig. 8) and rotates with said cylinder rotor (implied).
MACOMBER further discloses the engine is a spark-ignition engine.
MACOMBER is silent a throttle mechanism though they are conventional in spark-ignition engines.
For example, RIOUX teaches a throttle mechanism in a fuel intake system which are mechanically connected to a driver operated throttle operator, generally in the form of a lever and is used by the driver to open and close the throttle to adjust the quantity of air going to the combustion chambers of the engine (col. 1 lines 26-33), such that in order to have the engine generate more power, the driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a throttle mechanism as taught by RIOUX to the fuel intake system of MACOMBER such that a driver could increase and decrease the power generated by the engine as is conventional and routine in spark-ignited engines.
Regarding claims 17, 51 and 98, MACOMBER as modified teaches the engine of Claims 16 and 50, and the method of Claim 97.
MACOMBER further discloses wherein said intake manifold (35) includes a tube (manifold is annular, therefore the inner and outer surfaces may each be considered a tube, e.g. Fig. 4) that is connected to said cylinder rotor and rotates with said cylinder rotor (implied, i.a. Fig. 4).
Regarding claims 18, 52 and 99, MACOMBER as modified teaches the engine of Claims 17 and 51, and the method of Claim 98.
MACOMBER further discloses (Fig. 8) wherein said tube (27) has a substantially circular cross-section (implied) and has a ring shape (at least surrounding annulus 35) that is concentric with the cylinder rotor and includes fuel delivery passages (37) that are in fluid communication with each of said plurality of cylinders (29) in said cylinder rotor (24).

Claims 23, 57 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over MACOMBER (US 933,316) in view of RIOUX (US 7,315,779) and COLEMAN (US 980,491).
Regarding claims 23, 57 and 104, MACOMBER as modified teaches the engine of Claims 18 and 52, and the method of Claim 99, respectively.
MACOMBER further discloses (Fig. 8) wherein each of said plurality of cylinders (29) includes an intake valve (38) in fluid communication with said tube (27).
MACOMBER discloses the intake valve is operated by a cam rather than by a vacuum as claimed.

The substitution of one known element (cam operated intake valves) for another (vacuum operated intake valves) would have been obvious to one of ordinary skill in the art before the effective filing date since the substitution of the vacuum operated intake valves in MACOMBER as taught by COLEMAN would have yielded predictable results, namely effective breathing of the engine. One would have been motivated to make the substitution to simplify manufacture of valving of the engine by eliminating the need to design the cam and rocker arm to operate the intake valves by providing simple check valves instead.

Claim 130 is rejected under 35 U.S.C. 103 as being unpatentable over CHASIN (US 7,677,210) in view of WANG (US 9,778,219).
Regarding claim 130, CHASIN discloses the apparatus of Claim 61 and the method of claim 129.
CHASIN further discloses wherein said exhaust conduits (64) connect ports in said exhaust manifold (implied by use of term manifold).
CHASIN is not relied upon to teach the fluid exhaust conduit as claimed, though such conduits are standard practice in the art.
For example, WANG teaches using a fluid exhaust conduit in fluid communication with an exhaust manifold to route exhaust gases from an engine, through an exhaust aftertreatment system, to an ambient atmosphere (col. 2 line 65 to col. 3 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fluid exhaust conduit taught by WANG to the apparatus of CHASIN to route exhaust through an exhaust aftertreatment system to purify the gases before discharging them to an ambient atmosphere.

Allowable Subject Matter
Claims 20-22, 26-28, 54-56, 100-103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30, 60-64, 81, 107-111 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747